DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Status of Claims
This action is in reply to RCE, amendments and arguments filed on June 21, 2022. Claims 1, 3, 5-6, and 12 have been amended. Claims 1, 3, 5-6 and 8-12 are currently pending and have been examined.

Response to Arguments
112(b): 112(b) rejection of claims 1, 3, 5-6, and 8-12 are withdrawn due to amendments.
101: Applicant's amendments and arguments have been fully considered but are not persuasive.
Applicant argues that “EEPROM”, “hardware memory”, “CPU”, “IC card” additional elements preclude the claims from being directed to commercial and legal interactions subgrouping. The Examiner disagrees. The additional elements are merely general purpose computer or computer components. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).
Applicant also argues that amended features such as credit examination before authorization to purchase integrate the abstract idea into a practical application because of timing related improvements. The Examiner disagrees. The features that the Applicant discusses are directed to an improvement of a business process not technological improvement. The claims are directed to performance guaranty and tracking financial transactions (see MPEP 2106.04(a)(2)(II)(B), (C)).
As such, the 101 rejection is maintained. And, an updated 101 rejection is provided to address the amended claims.
103: Applicant's amendments and arguments have been fully considered but are not persuasive.
Applicant essentially argues that the amended claims overcome the art cited in the previous office action. Applicant's arguments are moot in light of RCE filing and substantive amendments that necessitate updated search and reconsideration.
As such, an updated 103 rejection is provided below that addresses the amended claims.


Claim Interpretation - Not Positively Recited
As per claims 1, 3, 5, 6 and 12, the following limitation is performed by the switching processing unit (see PGPUB ¶ 69): “determine … to acquire the credit examination result from the external device”. The limitations are not positively recited, and therefore the limitations do not carry patentable weight. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1 and 8-11 are directed to an apparatus, claims 3, 5-6, and 12 are directed to other apparatuses.

Claims 1, 3, 5-6 and 12 are directed to the abstract idea of payment transaction processing which is grouped under commercial or legal interactions and fundamental economic principles or practices within organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “stores first value information corresponding to a remaining amount of an amount paid in advance”, “stores second value information capable of being used in a credit transaction settlement”, “performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by … in accordance with an amount of a transaction”, “determines whether a prepaid balance is equal to or less than a predetermined threshold value. and if the switching processing unit determines that the prepaid balance is equal to or less than the predetermined threshold value, then the switching processing unit causes a command processing unit to transmit a response including a request for a credit examination result to an external device and to acquire the credit examination result from the external device, the switching processing unit determines whether the credit examination result acquired through the command processing unit is OK, if the switching processing unit determines that the credit examination result is OK”, “converts the first value information stored by the first value information storage unit into the second value information, stores the second value information in …, validates a function of a credit transaction settlement process, and invalidates a function of the prepaid settlement process”, “in a case where the first value information stored by the first value information storage unit is equal to or less than a predetermined value as a case, where a predetermined condition is satisfied and further in a case where information indicating that a user has passed a credit examination is acquired, then the switching processing unit validates”. Claims 3 and 5-6 also recite same limitations as claims 1 and 12. Claims 3 and 5-6 additionally recite “wherein, in a case where the number of transactions using the prepaid settlement process reaches a predetermined number of times as a case where the predetermined condition”, “wherein, in a case where the first value information is a negative value when the first value information is converted into the second value information, the switching processing unit performs a settlement process on an amount corresponding to the negative value through the credit transaction settlement process”, “wherein, when the first value information is converted into the second value information, the switching processing unit performs a settlement process on an amount corresponding to an initial value of the first value information which is set during nonuse through the credit transaction settlement process”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “EEPROMs”, “hardware memory”, “CPU”, “a first value information storage unit”, “a second value information storage unit”, “a transaction processing unit”, “a switching processing unit”, “an IC module”, and “a card body” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing payment transaction. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing payment transaction using computer technology (e.g. the IC module, see specification as filed, page 7, lines 5-10). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claims 1, 3, 5-6, and 12 are not patent eligible.

As per dependent claims 9-11, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 9-11 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 8, the dependent claims recite the additional elements of “a common storage unit”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05(I)(A)(f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130037610 A1 (Granucci) in view of JP 2001229264 A (Kabamoto).

As per claims 1 and 12, Granucci teaches, 
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063] “stores new balance information … after payment”),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057] “store … available credit … on a credit card”),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11 “the current card balance is determined subtracting a transaction amount from a previous card balance”),
wherein the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059] “determine whether the transaction is valid”), and invalidates a function of the prepaid settlement process (¶ [0067] “new balance of the prepaid card is written to the card”).

Granucci does not explicitly teach, however, Kabamoto teaches,
determines whether a prepaid balance is equal to or less than a predetermined threshold value, and if the switching processing unit determines that the prepaid balance is equal to or less than the predetermined threshold value (¶ 6 “a smart card that prohibits the transaction if it exceeds the credit limit and permits the transaction if it is within the credit limit”) then the switching processing unit causes a command processing unit to transmit a response including a request for a credit examination result to an external device and to acquire the credit examination result from the external device (¶ 5 “update the latest personal credit information in the chip”, ¶ 11 “information provided from the personal credit information agency”), the switching processing unit determines whether the credit examination result acquired through the command processing unit is OK, if the switching processing unit determines that the credit examination result is OK the switching processing unit (¶ 11, page 4 “Evaluation value Vr of personal credit information taking into account newly generated information and risk information Is stored in an IC chip of a smart card in the first transaction after that, and a new credit limit is changed and calculated to secure the transaction.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on card credit evaluation features as taught by Kabamoto in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

Granucci also teaches,
a card body (FIG. 1B, item 1000, ¶ [0028] “a credit card”),
an IC module embedded in the card body (¶ [0032] “an integrated circuit (IC)”).

As per claim 6, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]),
wherein. when the first value information is converted into the second value information (claim 11 “the current card balance is determined subtracting a transaction amount from a previous card balance”), the switching processing unit performs a settlement process on an amount corresponding to an initial value of the first value (FIG. 5, item 5008, ¶ [0060] “the payment transaction occurs”, ¶ [0061] “The amount of the remaining balance may be received from issuer 350”) in formation which is set during nonuse through the credit transaction settlement process (¶ [0044] “the primary account number has sufficient available credit to pay for the transaction”).

Granucci does not explicitly teach, however, Kabamoto teaches,
determines whether a prepaid balance is equal to or less than a predetermined threshold value, and if the switching processing unit determines that the prepaid balance is equal to or less than the predetermined threshold value (¶ 6 “a smart card that prohibits the transaction if it exceeds the credit limit and permits the transaction if it is within the credit limit”) then the switching processing unit causes a command processing unit to transmit a response including a request for a credit examination result to an external device and to acquire the credit examination result from the external device (¶ 5 “update the latest personal credit information in the chip”, ¶ 11 “information provided from the personal credit information agency”), the switching processing unit determines whether the credit examination result acquired through the command processing unit is OK, if the switching processing unit determines that the credit examination result is OK the switching processing unit (¶ 11, page 4 “Evaluation value Vr of personal credit information taking into account newly generated information and risk information Is stored in an IC chip of a smart card in the first transaction after that, and a new credit limit is changed and calculated to secure the transaction.”),
wherein, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ 11, page 6, “a normal transaction is started based on the initial evaluation value (Vf) and the evaluation value should be rewritten. In such a case, the above processing is performed”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on card credit evaluation features as taught by Kabamoto in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

As per claim 8, combination of Granucci and Kabamoto teach all the limitations of claim 1. Granucci also teaches,
wherein the first value information storage unit and the second value information storage unit are configured as a common storage unit (¶ [0035] “Non-volatile programmable memory 1014 is configured to be an application memory device, and may store information such as the primary account number and/or current balance information”), and the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11). and stores the second value information in the first value information storage unit as the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”).

As per claim 9, combination of Granucci and Kabamoto teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where a first condition which is a predetermined condition based on information relating to the transaction is satisfied (¶ [0044] “determine whether the primary account number has sufficient available credit to pay for the transaction”) and a second condition for permitting switching to the function of the credit transaction settlement process is satisfied (¶ [0059] “merchant central computer 3230 contacts acquirer 3300 to determine whether the transaction is valid”), the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value in formation in the second value information storage unit (FIG. 5, item 5012, ¶ [0061] the remaining balance of the credit card (1000 or 2000) is written to … a non-volatile programmable storage media”), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059] “determine whether the transaction is valid”), and invalidates a function of the prepaid settlement process (claim 11).

As per claim 10, combination of Granucci and Kabamoto teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where the function of the credit transaction settlement process is validated and then a first switching condition for switching from the function of the credit transaction settlement process to the function of the prepaid settlement process is satisfied (¶ [0044] “determine whether the primary account number has sufficient available credit to pay for the transaction”), the switching processing unit converts the second value information stored by the second value information storage unit into the first value information (claim 11) stores the first value information in the first value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates the function of the prepaid settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates the function of the credit transaction settlement process (claim 11).

As per claim 11, combination of Granucci and Kabamoto teach all the limitations of claim 1. Granucci also teaches,
wherein, in a case where the function of the prepaid settlement process is validated and then a second switching condition for switching from the function of the prepaid settlement process to the function of the credit transaction settlement process is satisfied (¶ [0044]), the switching processing unit converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value in formation storage unit (FIG. 5, item 5012, ¶ [0061]), validates the function of the credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates the function of the prepaid settlement process (claim 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Granucci in view of Kabamoto in further view of US 20160379204 A1 (Zeitoun).

As per claim 3, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]).

Granucci does not explicitly teach, however, Kabamoto teaches,
determines whether a prepaid balance is equal to or less than a predetermined threshold value, and if the switching processing unit determines that the prepaid balance is equal to or less than the predetermined threshold value (¶ 6 “a smart card that prohibits the transaction if it exceeds the credit limit and permits the transaction if it is within the credit limit”) then the switching processing unit causes a command processing unit to transmit a response including a request for a credit examination result to an external device and to acquire the credit examination result from the external device (¶ 5 “update the latest personal credit information in the chip”, ¶ 11 “information provided from the personal credit information agency”), the switching processing unit determines whether the credit examination result acquired through the command processing unit is OK, if the switching processing unit determines that the credit examination result is OK the switching processing unit (¶ 11, page 4 “Evaluation value Vr of personal credit information taking into account newly generated information and risk information Is stored in an IC chip of a smart card in the first transaction after that, and a new credit limit is changed and calculated to secure the transaction.”),
further, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ 11, page 6, “a normal transaction is started based on the initial evaluation value (Vf) and the evaluation value should be rewritten. In such a case, the above processing is performed”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on card credit evaluation features as taught by Kabamoto in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

Granucci does not explicitly teach, however, Zeitoun teaches,
wherein, in a case where the number of transactions using the prepaid settlement process reaches a predetermined number of times as a case where the predetermined condition is satisfied (¶ [0025] “payee 102 usage may be pre-paid for a number of transactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Zeitoun in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because limiting a number transactions in a pre-paid payment card improves payment security by preventing fraud through multiple minute transactions that may go unnoticed if the card information was captured by a malicious party.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Granucci in view of Kabamoto in further view of US 20090171682 A1 (Dixon).

As per claim 5, Granucci teaches,
one or more EEPROMs that implement a first value information storage unit and a second value information storage unit (¶ [0035]),
wherein the first value information storage unit stores first value information corresponding to a remaining amount of an amount paid in advance (FIG. 5, item 5012, ¶ [0063]),
wherein the second value information storage unit stores second value information capable of being used in a credit transaction settlement (¶ [0057]),
a hardware memory that stores processor-executable instructions (FIG 1B, items 1010, 1012, 1014, ¶ [0037]),
a CPU that executes the processor-executable instructions to implement a transaction processing unit and a switching processing: unit (FIG. 1B, item 1008, ¶ [0037]),
wherein the transaction processing unit performs a prepaid settlement process of performing a settlement by subtracting the first value information stored by the first value information storage unit in accordance with an amount of a transaction (claim 11),
wherein the switching processing unit, converts the first value information stored by the first value information storage unit into the second value information (claim 11), stores the second value information in the second value information storage unit (FIG. 5, item 5012, ¶ [0061]), validates a function of a credit transaction settlement process (FIG. 5, item 5004, ¶ [0059]), and invalidates a function of the prepaid settlement process (¶ [0067]).

Granucci does not explicitly teach, however, Kabamoto teaches,
determines whether a prepaid balance is equal to or less than a predetermined threshold value, and if the switching processing unit determines that the prepaid balance is equal to or less than the predetermined threshold value (¶ 6 “a smart card that prohibits the transaction if it exceeds the credit limit and permits the transaction if it is within the credit limit”) then the switching processing unit causes a command processing unit to transmit a response including a request for a credit examination result to an external device and to acquire the credit examination result from the external device (¶ 5 “update the latest personal credit information in the chip”, ¶ 11 “information provided from the personal credit information agency”), the switching processing unit determines whether the credit examination result acquired through the command processing unit is OK, if the switching processing unit determines that the credit examination result is OK the switching processing unit (¶ 11, page 4 “Evaluation value Vr of personal credit information taking into account newly generated information and risk information Is stored in an IC chip of a smart card in the first transaction after that, and a new credit limit is changed and calculated to secure the transaction.”),
wherein, in a case where a predetermined condition is satisfied and information indicating that a user has passed a credit examination is acquired. the switching processing unit validates the function of the credit transaction settlement process. and invalidates the function of the prepaid settlement process (¶ 11, page 6, “a normal transaction is started based on the initial evaluation value (Vf) and the evaluation value should be rewritten. In such a case, the above processing is performed”),
the switching processing unit performs a settlement process on an amount corresponding to the negative value through the credit transaction settlement process (¶ 11, page 4 “Is stored in an IC chip of a smart card in the first transaction after that, and a new credit limit is changed and calculated to secure the transaction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on card credit evaluation features as taught by Kabamoto in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because validating sufficient account balance improves transaction processing by confirming balance availability to process the transaction.

Granucci does not explicitly teach, however, Dixon teaches,
wherein, in a case where the first value information is a negative value when the first value information is converted into the second value information (¶ [0039] “A negative balance condition may be identified by a prepaid account balance amount that is not greater than zero or is otherwise insufficient to cover a current transaction, or may meet other parameters for identification as a negative balance condition”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Dixon in Granucci since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because detecting a negative balance in a pre-paid card improves payment fraud prevention by preventing transactions against the card determined to have a negative balance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692   
                                                                                                                                                                                                     /EDWARD J BAIRD/Primary Examiner, Art Unit 3692